Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.             Applicant's arguments filed 07/12/21 have been fully considered but they are not persuasive regarding the rejection over prior art. However, claim 7 interpretation under 112(f) is no longer invoked, due to the claim amendments; and the 35 USC § 101 rejection of claims 1 – 5 is withdrawn, due to the amendment of “non-transitory” for the CRM.
                     Regarding the prior art of the record, the applicant on page 9 of the remarks, argues and concludes that: “In AN, the start time of the extracted section of the main audio and video is included in the content information that is obtained based on the extracted section—rather than a start time of the extracted section is acquired based on a point ID embedded as watermark data for the extracted section and a table that associates and stores the point ID with a scheduled start time”.
                  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a start time of the extracted section is acquired based on a point ID embedded as watermark data for the extracted section and a table that associates and stores the point ID with a scheduled start time”.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

                     The applicant on page 10 of the remarks, argues the limitation “                                            and acquiring the difference between the scheduled timing of the acquired synchronization point and the detection timing for the synchronization point ID based on the synchronization reference timing”, and tries to make a distinction between the synchronization of the main content versus the additional synchronization of the enhanced content. The examiner respectfully disagrees, because besides the synchronization of the enhanced content to the main content, [0101] on page 9 of the office action had already established the synchronization of the main content. Please note, while the applicant is free to claim the limitations as broad as possible, as long as they are supported by the inventive concept in the specification, but the examiner must interpret using BRI of the claim language and cannot read the specification into the claim language. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 4 – 7, 9 – 10  rejected under 35 U.S.C. 102(a)(1) as being anticipated by AN et al., hereinafter AN (US 20150163563 A1).

           Regarding claim 1, AN discloses “A content playback {Fig 1, broadcast receiving device 60 and video display 100} program stored on a non-transitory computer readable medium of a [0199] computer, wherein the execution of the content playback program causes the computer to perform a method comprising: 

            utilizing a first table for associating and storing a synchronization point ID {that is,  a time stamp [0438] } embedded as watermark data with a scheduled timing for the synchronization point based on a synchronization reference timing for the main content;   met by  {[0438] as cited “may store the content ID, the time stamp, the fingerprint and the fingerprint type of the program transmitted from the broadcaster”, and [0022] “FIG. 4 is view illustrating a watermark based content recognition timing, as detailed in  [0101] "If the video display device 100 uses a watermark to acquire content information, the time information of a content section used for content information acquisition may be the time information of a content section into which a watermark used is embedded. .... The time information of a content section used for content information acquisition may include at least one of the start time of a content section used for content information acquisition, the duration of a content section used for content information acquisition, and the end time of a content section used for content information acquisition".    The limitation of "reference timing" more detailed in [0216], and "utilizing a timing table” (for first / second / third, etc.)"  is met by [0423]},

                utilizing a second table for storing a scheduled start timing for first sub-content based on the synchronization reference timing; 
             {"reference timing" was noted in [0216], the “timing tables” was noted in [0423] as cited "Referring to Table 6, ... NTP Timestamp which represents a current playback time of content", and also as cited in  [0101] “The time information of a content section used for content information acquisition may include at least one of the start time of a content section used for content information acquisition, the duration of a content section used for content information acquisition, and the end time of a content section used for content information acquisition},


               detecting the synchronization point ID embedded as watermark data from second sub-content played back based on the progress of the main content;  
         {[0022] FIG. 4 is view illustrating a watermark based content recognition timing, as detailed in [0101]. The limitation, “second sub-content played back based on the progress of the main content” is met by [0223] FIG. 12 is a conceptual diagram illustrating a method of synchronizing a playback time of a main audio (second sub-content) and video content with a playback time of an enhanced service {enhanced service also has its own video and audio synchronized with the main content},



              {the first timing table noted above, [0223] FIG. 12 is a conceptual diagram illustrating a method of synchronizing a playback time of a main audio (second sub-content) and video  content with a playback time of an enhanced service {enhanced service also has its own video and audio synchronized with the main content},

                                            and acquiring the difference between the scheduled timing of the acquired synchronization point and the detection timing for the synchronization point ID based on the synchronization reference timing; {already [0423] noted table usage for synchronization (timestamps) and the difference in timing is cited as "NTP Timestamp which represents a current playback time of content may be displayed as a relative time with respect to a start time of the content and has a unit of millisecond", the reference timing difference was also noted above by [0216]}

               determining a start timing for the first sub-content based on the acquired difference and the second table; and controlling playback of the first sub-content based on the determined start timing for the first sub-content”.
              {Already noted and explained above using [0101, 216, 423]}.


              Regarding claim 2, AN further discloses “The content playback program according to claim 1, wherein controlling playback of the first sub-content is based on 
              {"synchronization point ID is detected" (embedded watermark timing detection) for detecting the first sub-content" was detailed in claim 1, and
             "controlling playback of the first sub-content is based on condition that second sub-content is detected when at least one second sub-content has been set as a prerequisite for the playback of the first sub- content" is met by [0231] in which the playback of first sub content (enhanced service audio / video) is based on the condition of prerequisite (as cited "a channel-dependent application or a content-dependent application") of playing the second sub content (the main audio / video content of a channel).


               Regarding claim 4, AN further discloses “The content playback program according to claim 1, wherein the main content includes a live performance, the first sub-content is text data to be played back based on the progress of the main content along with the second sub-content, and the second sub-content is music to be played back based on the progress of the main content”,
        {"wherein the main content includes a live performance" is met by [0404] "case where a live program is broadcasted", and
text data to be played based on the progress of the main content along with the second sub-content" is met by [0466] subtitle information that reads on "first sub-content is text data", and  
"the second sub-content is music to be played back based on the progress of the main content" is met by [0463] "when background music is played"}.


               Regarding claim 5, AN further discloses “The content playback program according to claim 1, wherein the execution of the content playback program causes the computer to perform a method comprising:” as noted in claim 1,
              utilizing a third table for associating and storing the synchronization point ID with information indicating the first sub-content; and controlling playback of the first sub-content indicated in the information associated with the synchronization point ID based on the detected synchronization point ID and the third table when the synchronization point ID has been detected by the detection function.
        {[0438] as cited “may store the content ID, the time stamp, the fingerprint and the fingerprint type of the program transmitted from the broadcaster”, and [0022] “FIG. 4 is view illustrating a watermark based content recognition timing, as detailed in  [0101].
"reference timing" was noted in [0216], the “timing tables” was noted in [0423] as cited "Referring to Table 6, ... NTP Timestamp which represents a current playback time of content", and also as cited in  [0101] “The time information of a content section used for content information acquisition may include at least one of the start time of a content section used for content information acquisition, the duration of a content section used and the end time of a content section used for content information acquisition}.


           Regarding claim 6, this claim implements the method that details the same process of the “computer readable program” in claim 1 and is rejected under the same rationale.


           Regarding claim 7, this claim implements the system that details the same process of the “computer readable program” in claim 1 and is rejected under the same rationale. Additionally, the hardware is met as following:
                 "user terminal" met by [0077] for the receiving device 60 and display 100, and "operator terminal" is met by [0033] FIG. 15 is a view of a user interface".


              Regarding claim 9, this claim implements the same limitations of claim 4, but its antecedent basis is from claim 2.

              Regarding claim 10, this claim implements the same limitations of claim 4, but its antecedent basis is from claim 3.





Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3, 8 rejected under 35 U.S.C. 103 as being un-patentable over AN et al., hereinafter AN (US 20150163563 A1) in view of Pearlstein (US 20070276670 A1).

       Regarding claim 3, AN disclosed in claim 1 “The content playback program according to claim 1, wherein the watermark data includes data embedded”, but AN is silent for “wherein the watermark data includes data embedded in sounds in the non-audible area”,
          Pearlstein in a similar field of endeavor teaches “wherein the watermark data includes data embedded in sounds in the non-audible area”, as cited in [0113] "the special audio synchronization reference is applied to an audio signal as a watermark   ... the audio synchronization reference may be marginally audible, or inaudible, to the viewer, but may still be detected robustly at a receiver".
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify AN as taught in Pearlstein to provide “wherein the watermark data includes data embedded in sounds in the non-audible area”, for the purpose of not interfering with the audible section of the audio so that it is not being detected by a listener, while still detected using known stenographic detection techniques as Pearlstein [0113] teaches.

	

              Regarding claim 8, this claim implements the same limitations of claim 3, but its antecedent basis is from claim 2.

Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422